LAUGHLIN, J.
In this case the affidavit, which asserts the facts positively,.shows that the ¿lector, whose name-it is sought to strike from the enrollment book, enrolled from No. 9 Mulberry street, and that the affiant resides at that number; but it does not show whether it is a private house, or boarding house, or a tenement, or whether the affiant is the janitor, lessee, or proprietor, or that he is in a position to know the facts. We are of opinion that the rule laid down in the opinion in the Matter of the Application, etc., of Bernard Giles (argued and decided herewith) 102 N. Y. Supp. 851, should be applied here, and that the .order should be affirmed upon the authority of the decision in that matter. . ■
PATTERSON, .-P. J., concurs.
SCOTT, J. For the reasons stated in Matter of Giles, 102 N. Y. Supp. 851, I concur in result.
/